—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered July 25, 2001, which, in an action for money damages alleging fraud committed by a fiduciary, denied defendant’s motion to strike plaintiff’s jury demand, unanimously affirmed, with costs.
The motion court correctly held that plaintiffs assertion of the previously dismissed cause of action for reformation did not result in a waiver of the right to a jury trial. The primary character of the action has always been legal in nature. Full and complete relief could have been provided under the facts originally pleaded with an award of money damages representing the amount that defendant allegedly underpaid for plaintiffs decedent’s business as a result of the alleged fraud (see, Murphy v American Home Prods. Corp., 136 AD2d 229, 233-234; Cadwalader Wickersham & Taft v Spinale, 177 AD2d 315; Harris v Trustco Bank, 224 AD2d 790). Concur—Tom, J.P., Andrias, Rubin, Friedman and Marlow, JJ.